LEADBETTER, Judge,
concurring and dissenting.
I join in the concurring and dissenting opinion of Judge Smith in this matter, and write separately to explain the basis of my disagreement with the majority’s interpretation of Laudenberger v. Port Authority of Allegheny County, 496 Pa. 52, 436 A.2d 147 (1981), appeal dismissed, 456 U.S. 940, 102 S.Ct. 2002, 72 L.Ed.2d 462 (1982) and Pivirotto v. City of Pittsburgh, 515 Pa. 246, 528 A.2d 125 (1987).
As has been noted, our Supreme Court has declared that the defense of immunity is an absolute defense of the government entity which may not be precluded or deemed waived because of the litigation conduct of its counsel. In re Upset Sale, 522 Pa. 230, 232, 560 A.2d 1388,1389 (1989); Tulewicz v. SEPTA 529 Pa. 588, 593-94, 606 A.2d 427, 429-30 (1992). As Judge Smith points out, these decisions were followed by our court in an appeal indistinguishable in relevant particulars from this case. Santori v. Snyder, 165 Pa.Cmwlth. 505, 645 A.2d 443 (1994). Nonetheless, the majority finds these cases inapplicable, drawing from Laudenberger and Pi-virotto the conclusion that the Upset Sale doctrine does not apply to rulings that are “procedural in nature” or to conduct “affects ing the efficient operation of the judicial system.” I disagree.
Upset Sale involved the rule incorporated in Pa.. R.A.P. 302 that: “[ijssues not raised in *316the lower court are waived and cannot be raised for the first time on appeal.” The Supreme Court noted:
[A] governmental agency cannot be put at the mercy of negligent or agreed waiver by counsel of a substantive right designed to protect its very existence.... Defense of governmental immunity is an absolute defense, directly analogous to our holding in workmen’s compensation cases and is not waivable. LeFlar v. Gulf Creek Industrial Park, 511 Pa. 574, 515 A.2d 875 (1986), nor is it subject to any procedural device that could render a governmental agency liable beyond the exceptions granted by the legislature.
522 Pa. at 230, 560 A.2d at 1389.
Clearly, Rule 302 is both “procedural in nature” and related to “the efficient operation of the judicial system,” and yet was determined to be ineffective where its application to the conduct of government counsel deprived the governmental entity of its immunity defense. In this regard, I can discern no meaningful distinction between Appellate Rule 302 and Civil Rule 4019 involved here. If anything, Rule 4019 should have less power to override the immunity defense, since default is only one of a number of permissible sanctions the court may impose for discovery abuse while Rule 302 is by its terms mandatory.
Thus, I do not believe that Laudenberger and its progeny, as construed by the majority, can be reconciled with Upset Sale. The answer, however, is not that Upset Sale is inconsistent with Laudenberger and Pivirot-to, but that the majority has misconstrued the reach of the latter cases. Laudenberger was a broad based constitutional challenge to Pa. R.C.P. 238, providing for delay damages. In an extensive analysis, the court discussed its authority to promulgate procedural rules, and held that although the rule affected substantive rights, it was essentially procedural in nature and thus, did not exceed the court’s constitutional rulemaking power. 496 Pa. at 55-67, 436 A.2d at 149-55. The immunity doctrine was not discussed. Later, in Pivi-rotto, the court was faced with the argument that the delay damage rule was inconsistent with that section of the Tort Claims Act1 which provides that, “No interest shall accrue in any [action against a local agency] prior to any entry of judgment.” The court held:
The power to promulgate procedural rules governing business in the courts rests exclusively in the judiciary, PA. CONST. Art. Y, § 10(e). The same constitutional provision suspends the operation of statutes which are inconsistent with procedural rules promulgated by this Court. Thus, Section 333 cannot save the city from the requirement to pay delay damages under Rule 238, and we reject the argument that the city is immune irom payment of delay damages.
515 Pa. at 255, 528 A.2d at 130. (Emphasis added). Nothing in Pivirotto can be read to suggest more than the constitutional principle that “[t]he Supreme Court shall have the power to prescribe general rules governing practice, procedure and the conduct of all courts.... All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.” PA. CONST. Art. V, § 10(c). (Emphasis added).
When understood in this light, Laudenber-ger /Pivirotto are not in conflict with Upset Sale, and clearly do not control the present case. Neither Pa. R.A.P. 302 nor Pa. R.C.P. 4019 are in any way inconsistent with the Tort Claims Act, and thus they cannot be deemed to suspend its provisions. The majority’s attempt to read Laudenberger to hold that any judicial ruling which may be deemed procedural or which is authorized by a procedural rule may abrogate the statutory grant of immunity is simply without authority. Plainly, nothing in Laudenberger/Pivirotto, nor in the constitutional provision upon which they are grounded, dictates such a result. Thus, I conclude that Judge Lord correctly applied the Upset Sale doctrine to the present case, and should be affirmed.
DOYLE and SMITH, JJ., join in this concurring and dissenting opinion.

. 42 Pa.C.S. §§ 8541-8542.